1
2
3
4
5
6
7                        UNITED STATES DISTRICT COURT
8                     SOUTHERN DISTRICT OF CALIFORNIA
9
10   NUVASIVE, INC. a Delaware               Case No.: 18cv347-CAB-MDD
     corporation,
11                                           ORDER ON JOINT MOTION FOR
                               Petitioner,
12                                           DETERMINATION OF
     v.                                      DISCOVERY DISPUTE
13
     ALPHATEC HOLDINGS, INC. a
14                                           [ECF No. 129]
     Delaware corporation and
15   ALPHATEC SPINE, INC. a
     California corporation,
16
                             Respondent.
17
18
19                                  BACKGROUND
20        At issue is the insertion of sharing language into three provisions of the
21   Protective Order Governing Confidential Information between the parties.
22   Plaintiff NuVasive seeks to include the attorneys of record for five additional
23   cases in the operative definition of “Outside Counsel,” while Defendant
24   Alphatec seeks to limit the term to the attorneys of record in the instant case
25   and excluding in-house counsel. (ECF No. 129 at 8). With their proposed
26   expanded definition of Outside Counsel, Plaintiff then proposes that
27   information designated as “CONFIDENTIAL” or “HIGHLY

                                             1
                                                                      18cv347-CAB-MDD
1    CONFIDENTIAL-ATTORNEYS EYES ONLY” be automatically available to
2    the attorneys of record for use in not only the instant patent infringement
3    case, but also the five collateral cases. (Id. at 9). Defendant opposes the
4    sharing provisions.
5         The proposed collateral litigation is as follows:
6    1. NuVasive, Inc. v. Miles, et al., No. 2017-0720-SG, in the Chancery Court of
7    the State of Delaware: breach of fiduciary duties and the covenant not to
8    compete.
9    2. Alphatec Spine, Inc., et al. v. NuVasive, Inc., No. 37-2017-00038583-CU-
10   BC-CTL, in the San Diego Superior Court: breach of a non-disclosure
11   agreement.
12   3. Pimenta v. NuVasive, No. 37-2018-00016298-CU-BC-CTL, in the San Diego
13   Superior Court: breach of an employment contract.
14   4. Miles v. NuVasive, Inc., No. 2018-0397-SG, in the Chancery Court of the
15   State of Delaware: seeking attorneys’ fees pursuant to an indemnity
16   agreement.
17   5. Alphatec Spine, Inc. v. NuVasive, Inc., No. 37-2018-00016446-CU-MC-CTL,
18   in the San Diego Superior Court: unfair competition.
19        Plaintiff contends that these five collateral cases are similar to the
20   instant case as they all “arose from Alphatec’s poaching of NuVasive’s
21   executive team….” (Id. 129 at 16). Plaintiff argues that the sharing
22   provisions promote transparency and eliminate attempts to “‘game’ the
23   system and promotes full and fair disclosure and discovery.” (Id. at 17).
24   Defendant argues that Plaintiff’s proposed provisions encourage abuse and
25   ensures that “no single court is in complete control of the discovery in the
26   cases before it.” (Id. at 20). Defendant contends that the “wholesale and
27   automatic” sharing and use of discovery produced for a patent infringement

                                            2
                                                                       18cv347-CAB-MDD
1    matter with five collateral cases, none of which are patent infringement
2    cases, is inappropriate and encourages discovery abuse. (Id. at 20-21).
3                                 LEGAL STANDARD
4         The Ninth Circuit “strongly favors access to discovery materials to meet
5    the needs of parties engaged in collateral litigation.” Foltz v. State Farm
6    Mut. Auto. Ins. Co., 331 F.3d 1122 (9th Cir. 2003) (citing Beckman Indus. Inc.
7    v. Int’l Ins. Co., 966 F.2d. 470, 475 (9th Cir. 1992)). A court, however, should
8    not approve a request to share discovery automatically. Id. at 1132. “As an
9    initial matter, the collateral litigant must demonstrate the relevance of the
10   protected discovery to the collateral proceedings and its general
11   discoverability therein. Requiring a showing of relevance prevents collateral
12   litigants from gaining access to discovery materials merely to subvert
13   limitations on discovery in another proceeding.” Id. Importantly, “[s]such
14   relevance hinges on the degree of overlap in facts, parties, and issues between
15   the suit covered by the protective order and the collateral proceedings.” Id.
16        The court that enters the protective order must “satisfy itself that the
17   protected discovery is sufficiently relevant to the collateral litigation that a
18   substantial amount of duplicative discovery will be avoided….” Id. Further,
19   if the court finds relevancy, it must then “weigh the countervailing reliance
20   interest of the party [opposing sharing] against the policy of avoiding
21   duplicative discovery.” Id. at 1133.
22        However, the court who issues the protective order is not the one that
23   determines whether the collateral litigant will ultimately obtain the
24   discovery materials. Rather, any “disputes over the ultimate discoverability
25   of specific materials covered by the protective order must be resolved by the
26   collateral courts.” Id.
27        The Foltz court further explained:

                                              3
                                                                         18cv347-CAB-MDD
1               Allowing the parties to the collateral litigation to raise specific
                relevance and privilege objections to the production of any
2               otherwise properly protected materials in the collateral courts
3               further serves to prevent the subversion of limitations on
                discovery in the collateral proceedings. These procedures also
4               preserve the proper role for each of the courts involved: the court
5               responsible for the original protective order decides whether
                modifying the order will eliminate the potential for duplicative
6               discovery.
7    Id.
8                                    DISCUSSION
9          Here, Plaintiff seeks to circumvent the above principles and procedures
10   by including, in the first instance, a sharing provision in the protective order
11   to be entered in this case. In other words, Plaintiff seeks the ability to share
12   confidential documents obtained in this case with collateral litigants without
13   needing to seek to modify the protective order and obtain a relevancy
14   determination from the Court, and without requiring the collateral courts to
15   resolve any disputes which may arise with respect to discoverability of the
16   materials in the collateral cases.
17         The Court is not persuaded by Plaintiff’s argument that all discovery in
18   this case is necessarily relevant to the other cases. Further, the Court is not
19   persuaded by the arguments in favor of an automatic sharing provision.
20   Plaintiff, for example, argues that because their in-house counsel cannot “un-
21   know” or “un-learn” information from discovery in this case, and because
22   judicial economy dictates that they decrease duplicative discovery across the
23   six cases, the sharing provision is “practically necessary.” (ECF No. 129 at
24   18). Entering the non-sharing provisions in the protective order, however,
25   will not prevent sharing of discovery in the collateral cases. Rather,
26   collateral litigants desiring any discovery produced pursuant to the protective
27   order will simply have to go through appropriate steps to obtain that

                                             4
                                                                       18cv347-CAB-MDD
1    discovery, as set forth in Foltz. The Court will not permit collateral litigants
2    to gain automatic access to Defendants’ confidential materials without
3    providing some procedural safeguards regarding the dissemination of those
4    materials, and without following proper procedure.
5                                      CONCLUSION
6         The Court finds that Defendant’s proposed protective order should be
7    entered. The entry of Defendant’s protective order provisions will not
8    prejudice any potential collateral litigants to move for modification of the
9    protective order in the future.
10        IT IS SO ORDERED.
11   Dated: January 15, 2019
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

                                             5
                                                                       18cv347-CAB-MDD
